IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT KNOXVILLE
                             Assigned on Briefs October 2, 2001

                  STATE OF TENNESSEE v. MICHAEL TUCKER

                      Appeal from the Criminal Court for Shelby County
                             No. S99-05654   Chris Craft, Judge



                  No. W2000-02220-CCA-R3-CD - Filed November 20, 2002


GARY R. WADE, P.J., concurring.


        I agree with the results reached in the lead opinion authored by Judge Wedemeyer. I write
separately, however, because I believe that the dissent places too much emphasis on the
supplemental instruction defining “adequate provocation” rather than the context of the entire charge
to the jury. Here, the trial court instructed the jury, in pertinent part, as follows: “that the killing
resulted from a state of passion produced by adequate provocation sufficient to lead a reasonable
person to act in an irrational manner.” When the jury asked for a definition of “adequate
provocation,” the trial court abbreviated a definition of provocation which was contained in Black’s
Law Dictionary, 4th Edition, and charged the jury that “adequate provocation is one that excites such
anger as might obscure the reason or dominate the volition of an ordinary reasonable man.” In
context, I do not view the instructions, even with the supplement, so narrowly as to so limit passion
as being produced only by anger. This court has previously held that the term passion does not
require definition because it is commonly used and “can be understood by people of ordinary
intelligence.” State v. Mann, 959 S.W.2d 503, app. at 522 (Tenn. 1997) (quoting State v. Raines,
882 S.W.2d 376, 383 (Tenn. Crim. App. 1994)). I would not classify the charge “review[ed] in its
entirety and read . . . as a whole” as erroneous and join in the affirmance of the conviction. See State
v. Hodges, 944 S.W.2d 346, 352 (Tenn. 1997).



                                                       _______________________________________
                                                       GARY R. WADE, PRESIDING JUDGE